DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 09 September 2021, the Applicant has filed a response on 28 October 2021.
Claims 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 16, 17, 18 and 19 were previously addressed under a provisional nonstatutory double patenting rejection with respect to claims of Application No. 16/698,649. To this effect, a terminal disclaimer was filed on 28 October 2021. This terminal disclaimer has approved. The Examiner hereby withdraws the nonstatutory double patenting rejection.
The Specification was objected to for a minor informality. The Specification has been amended in line with the Examiner’s suggestion, and the Examiner hereby withdraws the objection.
Claim 13 was previously objected to for a minor informality. The claim has been amended in such a way that the Examiner’s objection is rendered moot. The Examiner hereby withdraws the objection.
Claims 9 and 15 were interpreted under 35 U.S.C. 112(f). The limitations of the claims have now been amended so as not to invoke the 35 U.S.C. 112(f) interpretation. The Examiner hereby withdraws this interpretation.
Claim 8 was rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. The claim has been amended to direct it to a ‘non-transitory computer-
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A speech processing method comprising:
determining a temporary pause of reception of a first spoken utterance during reception of the first spoken utterance;
outputting a first spoken response utterance as a result of speech recognition processing of a second spoken utterance received after the temporary pause, separately from the first spoken utterance;
determining, as an extension of the first spoken utterance, a third spoken utterance received after outputting the first spoken response utterance;
deleting, using a deep neural network model previously trained to determine a duplicate utterance part from a spoken utterance, a duplicate utterance part from a fourth spoken utterance that is obtained by combining the first spoken utterance and the third spoken utterance; and
outputting a second spoken response utterance as a result of speech recognition processing of the fourth spoken utterance from which the duplicate utterance part has been deleted.
Closest Prior Art
The reference of KANG et al (US 2017/0200458 A1) provides teaching for the detection of a hesitation and the repetition of a phrase within a user utterance [0013.]

Pasko (US 2019/0311720 A1) provides deleting/de-duplicating a user request that was received twice (duplicated) so that only one action/response may be provided to the user’s utterance [0033], as well as outputting an audible response to recognising and processing the user’s utterance [0030].
The prior art of record taken alone or in combination however fail to teach, inter alia, a speech processing method which applies a deep neural network model trained to determine duplicate utterances, in order to delete a duplicate utterance part from an aggregated utterance obtained by combining first and third spoken utterances.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7 and 8 are also hereby allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to independent claim 9, the prior art taken alone or in combination 
fail to teach, inter alia, a speech processing apparatus which applies a deep neural network model trained to determine duplicate utterances, in order to delete a duplicate utterance part from an aggregated utterance obtained by combining first and third spoken utterances.
Claim 9 is hereby allowed over the prior art of record.
Claims 10, 11, 12, 13, 14 and 15 are hereby also allowed over the prior art of record based on their dependence on an allowed base claim.

fail to teach, inter alia, a speech processing apparatus which applies a deep neural network model trained to determine duplicate utterances, in order to delete a duplicate utterance part from an aggregated utterance obtained by combining first and third spoken utterances.
Claim 16 is hereby allowed over the prior art of record.
Claims 17, 18, 19 and 20 are hereby also allowed over the prior art of record based on their dependence on an allowed base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657